— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered April 26, 1984, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a vehicle in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant had previously been adjudicated a second felony offender, readjudication of this finding was not required (see, CPL 400.21 [8]). In any event, a statement of the defendant’s prior felonies was filed and a preliminary examination was conducted in compliance with CPL 400.21 (2) and (3) (cf., People v Owens, 58 AD2d 898; People v Anderson, 60 AD2d 632). The defendant admitted all allegations necessary to support a predicate felony finding and was properly sentenced as a second felony offender. We have considered the defendant’s remaining contentions, and find them to be without merit. Mangano, J. P., Bracken, Eiber and Kunzeman, JJ., concur.